Citation Nr: 9929797	
Decision Date: 10/18/99    Archive Date: 10/29/99

DOCKET NO.  93-00 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel









INTRODUCTION

The veteran had active military service from September 15, 
1986 to September 25, 1986.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1991 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied the veteran's claim seeking 
entitlement to service connection for anxiety syndrome.

The veteran's claim was before the Board in June 1993 and 
September 1998, at which times it was remanded for additional 
development.  

The veteran was scheduled for hearings before the RO in June 
1992 and October 1992, but failed to appear for such 
hearings.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

In its June 1998 remand, the Board directed the RO to obtain 
copies of all medical records considered by the Social 
Security Administration (SSA) in their October 23, 1990 
decision.  A January 1999 report of contact form in the 
claims file indicates that the RO spoke to someone at the SSA 
who said that the veteran's claim for SSA was denied and that 
they did not have a file of the veteran's.  



However, as noted in the June 1998 remand, there is actually 
a copy of a letter dated October 23, 1990, from the SSA, 
indicating that the veteran was being awarded Supplemental 
Security Income (SSI) benefits.  Such letter made reference 
to a service medical report dated September 1986 indicating 
that the veteran was classified as suffering with anxiety 
syndrome.  

The United States Court of Appeals for Veterans Claims 
(Court) has recently underscored the role of agencies of 
original jurisdiction in carrying out the instructions in 
Board Remands.  As noted by the Court, the duties of the 
agencies of original jurisdiction in this regard are 
mandatory, and, furthermore, the Board of Veterans' Appeals 
is obligated to insure compliance with the instructions in 
Remands.  Stegall v. West, 11 Vet. App. 268 (1998).  
Therefore, although the RO attempted to obtain the SSA 
records, the veteran's claim must be remanded again, so that 
the RO can write to the SSA, requesting all medical records 
considered in the SSA's October 23, 1990 decision.  Any 
response by the SSA, favorable or unfavorable, must be 
documented by the RO.  

Therefore, before a decision is made as to whether the 
veteran's claim of entitlement to service connection for a 
psychiatric disability is well-grounded, the RO should write 
to the SSA and request all medical records considered in the 
SSA's October 23, 1990 decision.  Regardless of whether or 
not the claim is well grounded at this point, the VA has an 
obligation to help the veteran complete his application for 
benefits. 38 U.S.C.A. § 5103(a); Robinette v. Brown, 8 Vet. 
App. 69 (1995).

In view of the foregoing, this case is REMANDED to the RO for 
the following development:

1.  The RO must read the entire remand, 
to include the explanatory paragraphs 
above the numbered instructions.



2.  The RO should write to the Social 
Security Administration and obtain copies 
of all medical records considered by the 
Social Security Administration in their 
October 23, 1990 decision granting the 
veteran SSI disability benefits.  If such 
records are not available, the Social 
Security Administration should document 
such fact by letter. 

3.  Thereafter, the RO should take 
adjudicative action on the issue of 
entitlement to service connection for a 
psychiatric disability.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and be given the opportunity 
to respond thereto. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 



directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).





